PER CURIAM.
Lawrence Brown filed an original petition for writ of mandamus with this court asking us to direct the trial court, which earlier had denied his posteonvietion motion, to append to the order attachments which refute his claim. Review of the trial court order must be brought by means of a summary appeal. His mandamus petition was filed with this court within thirty days of the order denying his motion, so we treat the petition as a timely notice of appeal. With his petition Brown provided a sufficient appendix to allow for our consideration of his challenge.
We find it to be without merit and affirm the trial court.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.